ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-295, 05-296 and 05-297, concluding that RICHARD H. KRESS of MOUNTAINSIDE, who was admitted to the bar of this State in 1979, should be suspended from the practice of law for a period of six months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) and (b) (failure to communicate with client), RPC 1.5(b) (failure to put in writing basis or rate of hourly fee), RPC 1.16(a)(2) (failure to terminate representation when the lawyer’s physical or mental condition materially impairs the lawyer’s ability to represent the client) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RICHARD H. KRESS is suspended from the practice of law for a period of six months and until the further Order of the Court, effective April 10, 2006; and it is further
ORDERED that RICHARD H. KRESS comply with Rule 1:20-20, dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *160Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.